                                                           - -• • ___ , _ _ , _ _ _ _ _ , ••• -a••-c-
                                                                                                        -•••' ••••,-,-----,-r,-• ••••••---- c,-~,• .,._ •   r,- ,--•-r-•'"- • •~---·••"•~•,   • - , • .--,o,r•~ ••-•-••••-- •---- -••• -••••- -----, •--••-•-~--~- •••••,--------- -•••• - •




-,1,   ,,c ,.   "'
       =A=0-24_5_8....
                   (R=ev=.0=2=/0=8/2=0=19==)J=ud=g=me=nt=in=a=c_rim_1_'na_1P_e="tty=C=as=e,;,,.(M=o..;,difi;;;,,;1e.;,fd)=-==--~====~-r=r=!!::~~~~Ege I of 1


                                               UNITED STATES DISTRICT CO                                                                                                                                                   SEP 1 9 2019
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America
                                                   V.


                               Urgel Toribio-Perea                                                                                            Case Number: 3:19-mj-23843

                                                                                                                                             Paul W. Blake
                                                                                                                                             Defendant's Attorney


       REGISTRATION NO. 89177298
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint
        •       was found guilty to count(s)
                                                        ---""""'-----------------------------
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                                                                                                                               Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                                                                                                     1

        •       The defendant has been found not guilty on count(s)
                                                                                                                       -------------------
        •       Count(s)
                           ------------------
                                                                                                                          dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a te1m of:

                                     •
                                        ,....,.,..~·

                                                TIME SERVED                                                                    •           _ _ _ _ _ _ _ _ _ _ days

         IZI Assessment: $10 WAIVED IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                     Thursday, September 19, 2019
                                                                                                                                     Date of Imposition of Sentence


       Received - - - - - - - -
                DUSM
                                                                                                                                          lil.V'
                                                                                                                                     HDN0RABLE F. A. GOSSETT III
                                                                                                                                     UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                                                                                                                                   3:19-mj-23843
